Exhibit 10.4

Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York 10017



 

 

Dear James I. Edelson:

            Reference is hereby made to the Overseas Shipholding Group, Inc.
Severance Protection Plan, effective January 1, 2006 (the "Plan"). Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan.

            The purpose of this Notice of Eligibility is to inform you that as
of January 1, 2006, subject to the terms of the Plan, you are hereby eligible to
participate in the Plan as a Tier B Executive.

Sincerely,

Overseas Shipholding Group, Inc.

By:           /s/Morten Arntzen                         
Name:       Morten Arntzen                            
Title:         Morten Arntzen                            

 

ACKNOWLEDGEMENT AND AGREEMENT:

In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees to be bound by the restrictive
covenants and agreements set forth in Section 7 of the Plan, including, without
limitation, the injunctive provisions of Section 7(b).

/s/James I. Edelson                        


James I. Edelson



Effective Date:   January 27, 2006